Citation Nr: 0007794	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  96-51 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Hodgkin's Disease


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel





INTRODUCTION

The appellant served in the U.S. Army Reserves from January 
1980 to January 1983, which included at least one period of 
active duty for training from January 1980 to August 1980.  
No other periods of active duty for training have been 
verified.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision by the Houston, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied entitlement to service connection 
for Hodgkin's Disease.  The appellant testified before the 
undersigned member of the Board in September 1997.  The case 
was thereafter remanded back to the RO in January 1998 for 
verification of the duty status of all of the appellant's 
periods of service.  The case was returned to the Board in 
January 2000.


REMAND

Private medical records show that the appellant was diagnosed 
with Hodgkin's Disease in May 1982.  The appellant contends 
that she served on active duty for training in April 1982, 
just prior to the diagnosis of Hodgkin's Disease.  The 
appellant argues, in essence, that the onset of her Hodgkin's 
Disease occurred in April 1982, during a period of active 
duty for training, and that she is therefore entitled to 
service connection for Hodgkin's Disease.

As noted above, the appellant served in the U.S. Army 
Reserves from January 1980 to January 1983.  The appellant's 
Form DD-214 of record indicates that she had active duty for 
training from January 1980 to August 1980.  The appellant 
contends that she had other periods of active duty for 
training, to include a period ending in April 1982.

The appellant testified before the undersigned member of the 
Board in September 1997.  The appellant testified that she 
first noticed symptoms, which were later determined to be 
manifestations of Hodgkin's Disease, in April 1982 during a 
weekend drill.  The Claimant testified that she thought the 
weekend drill in April 1982 was considered "active 
reserves."  

The claims file, however, does not contain any evidence 
showing verification of active duty for training in April 
1982.  Moreover, the appellant's exact duty status in April 
1982 is unknown.  Because this case turns on the issue of 
duty status of the appellant just prior to her diagnosis of 
Hodgkin's Disease in May 1982, the Board remanded the case 
back to the RO in January 1998 to attempt to obtain 
certification of all of the appellant's period(s) of active 
duty for training and periods of inactive duty for training.  
Specifically, the Board's January 1998 remand stated, in 
part, "The RO should contact the National Personnel Records 
Center (NPRC) and request the dates of the veteran's periods 
of active duty for training and inactive duty training in the 
U.S. Army Reserve."  Although the directives set forth in 
the Remand requested verification of ALL periods of active 
duty for training and inactive duty for training, the 
question posed by the RO to NPRC stated, "Please provide 
dates of inactive duty training in the U.S. Army Reserve."  
NPRC thereafter responded that the appellant had active duty 
for training from January 1980 to August 1980.  NPRC did not 
indicate whether or not the appellant had other periods of 
active duty for training, nor were any periods of inactive 
duty for training verified.  As such, it is unclear whether 
NPRC's response included ALL periods of the appellant's 
active duty for training.

In addition, records have been added to the file since the 
January 1998 remand which show that the appellant was in some 
sort of pay status during April 1982.  The significance of 
the appellant's payment records is unclear because the Board 
is unable to determine from the appellant's pay records 
whether she served on active duty for training during April 
1982.

In light of the ambiguity of NPRC's response for verification 
of the appellant's period(s) of active duty for training, as 
well as the uncertainty of the significance, if any, of the 
appellant's pay records, the Board finds that the case must 
be remanded back to the RO for further development.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should once again contact the 
National Personnel Records Center (NPRC) 
and request ALL of the dates of the 
appellant's periods of active duty for 
training.  The RO should solicit an 
unequivocal response to the question of 
whether or not the appellant's verified 
period of active duty for training from 
January 1980 to August 1980 was the 
appellant's ONLY period of active duty 
for training during her entire reserve 
service from January 1980 to January 
1983, and if not, whether the appellant's 
reported "weekend drill" in April 1982, 
or any other duty periods, constituted 
active duty for training, or inactive 
duty training.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant 
should be furnished with a Supplemental 
Statement of the Case, and afforded the 
applicable time period to respond before 
the record is returned to the Board for 
further review.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant need take no action until she 
is further informed, but she may furnish additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




